DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 9) in the paper filed November 6, 2020 is acknowledged.  Claims 10 - 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (U.S. Patent App. No. 2014/0219069 A1) in view of Nakashio et al. (U.S. Patent No. 10,204,651 B2 and corresponding WO 2015/198514).
Regarding claim 1, Hattori et al. discloses a coating-type magnetic recording medium (Title: particulate magnetic recording medium) for heat-assisted recording (Abstract) comprising a non-magnetic support and a magnetic layer containing magnetic particles (ibid), wherein a coercive force of the magnetic layer at 25 °C is 4000 – 20,000 Oe (Paragraph 0054) and the coercive force of the magnetic layer at a temperature between 55 °C and 80 °C is less than that (ibid: noting explicit teaching of a negative temperature dependence of -150 Oe/°C to -10 Oe/°C).
Hattori et al. fail to explicitly teach that it is the coercive force in the thickness direction (i.e. perpendicular/vertical direction, meaning wherein the recording media is used in perpendicular magnetic recording since perpendicular magnetic recording mandates that the magnetic moments are in the thickness direction while horizontal/longitudinal recording mandates that the magnetic moments are in the running direction of the medium).  Hattori et al. also fails to explicitly teach the exact range in coercivity for the 55-80 °C temperature range.
However, Nakashio et al. teach similar particular media (noting similar magnetic materials) wherein the binder media is explicitly taught as used for perpendicular magnetic recording and that the room temperature coercivity is preferably in the ~3 kOe to ~5 kOe range at room temperature to be used with conventional recording heads (col. 3, line 50 bridging col. 5, line 7; col. 10, line 14 bridging col. 11, line 37; and Tables).  Nakashio et al. teach that this range can be obtained by tailoring the size and material used to form the magnetic particles (ibid), which is similar to the teaching in Hattori et al. (Paragraphs 0054 and 0065).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Hattori et al. to insure that the coercivity being measured is in the ‘thickness direction’ (i.e. for perpendicular magnetization) as taught by Nakashio et al., as such a medium allows for short-wavelength recording and high S/N ratio (Nakashio et al., col. 2, lines 10 – 14).
Regarding the exact Hc values within the 55 – 80 °C range, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a meaning a drop of 300 to 8250 Oe, allowing for starting Hc values of 4100 – 12,350 Oe).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 and 3, these limitations are met for the reasons noted above.
Regarding claim 4, both Hattori et al. and Nakashio et al. disclose the claimed magnetic particles (Hattori et al., Paragraph 0065; Nakashio et al., second embodiment).
Regarding claim 5, Hattori et al. teaches the claimed temperature dependence as noted above.
Regarding claim 6, Hattori et al. teaches the claimed undercoat layer (Abstract and examples – heat diffusing layer).
The limitation(s) towards the recording density is an intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.
The Examiner further notes that the areal recording density of a medium is not a positive limitation in so far as it applies solely to the medium.  Specifically, while the structure of the medium (including the substrate) affects the recording density (see Annacone et al., U.S. Patent No. 6,194,045, col. 1, lines 28 – 31; and Tenhover et al., U.S. Patent No. 5,741,403, col. 3, lines 5 – 10), there are many additional parameters such as head-disk spacing (Annacone et al., col. 1, lines 38 – 48; and Tenhover et al., col. 1, lines 48 – 56) and the type of magnetic/under layers used (Guha et al., U.S. Patent No. 6,146,755, col. 1, lines 23 – 57, col. 2, lines 42 – 67, col. 3, lines 5 – 22, and col. 5, lines 33 – 45; and Sandstrom, U.S. Patent No. 5,972,461, col. 3, lines 51 – 57 and col. 9, lines 35 - 38).  The Examiner notes recording densities of over 100 Gbit/in2, even up to 400 Gbit/in2 are known in the art (Guha et al., ibid).  As such, the areal recording density is only a positive limitation in so far as an apparatus claim is concerned, since it is directed to the combined interaction between the medium and the head used to read and write to the medium.  Presently, the claims are directed solely to a medium and for the purposes of evaluating the prior art, the Examiner has interpreted the limitations regarding the areal recording density only as it impacts the structure of the medium.  Amendment to add apparatus claims that contain significant (i.e. non-nominal) apparatus limitations such as the areal recording density will result in election by original presentation of the media claims.
Regarding claim 8, Hattori et al. disclose thickness values for the overall medium ranging from as low as 3.2 microns (Paragraphs 0087 – 0092).  The Examiner notes that a skilled artisan would be well apprised of the optimization means for forming thinner or thicker layers falling within the range of thickness Hattori et al. disclose as suitable for the various layers.
Regarding claim 9, Hattori et al. disclose the nominal apparatus limitations (e.g. Figures).  The Examiner notes that all magnetic recording apparatus have a magnetic recording head or they wouldn’t be magnetic recording apparatus.

Claims 1 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (U.S. Patent App. No. 2014/0219069 A1) in view of Ohkoshi et al. (U.S. Patent App. No. 2008/0057352 A1).
Claims 1 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (U.S. Patent App. No. 2014/0219069 A1) in view of Ohkoshi et al. (U.S. Patent App. No. 2007/0218319 A1).
The Examiner has included both these rejections together as the secondary references basically teach the same concept – a partly substituted e-iron oxide magnetic particle for use in binder-type magnetic media, including those using HAMR.
Regarding claim 1, Hattori et al. discloses a coating-type magnetic recording medium (Title: particulate magnetic recording medium) for heat-assisted recording (Abstract) comprising a non-magnetic support and a magnetic layer containing magnetic particles (ibid), wherein a coercive force of the magnetic layer at 25 °C is 4000 – 20,000 Oe (Paragraph 0054) and the coercive force of the magnetic layer at a temperature between 55 °C and 80 °C is less than that (ibid: noting explicit teaching of a negative temperature dependence of -150 Oe/°C to -10 Oe/°C).
Paragraph 0054).  As such, the Examiner deems this is a sufficient teaching of equivalence that one can orient the particles for use in either in-plane magnetic recording (having a coercive force lying in the plane of the film) or perpendicular magnetic recording (having a coercive force in the thickness direction; i.e. perpendicular to the plane of the film).
Hattori et al. also fails to explicitly teach the exact range in coercivity for the 55-80 °C temperature range.
However, both Ohkoshi et al. references teach similar particular media (noting similar magnetic materials - Abtracts) wherein the room temperature coercivity is preferably in the ~3 kOe to ~9 kOe range at room temperature to be used with conventional recording heads (‘319 A1 – Paragraphs 0005 and 0033; ‘352 A1 – Paragraph 0023) via tailoring the size and material used to form the magnetic particles (entire disclosures), which is similar to the teaching in Hattori et al. (Paragraphs 0054 and 0065).  Ohkoshi et al. further teach that the particles can be oriented as desired (‘319 A1 – Paragraph 0040) and used in HAMR applications (‘319 A1 – Paragraph 0041; ‘352 A1 – Paragraph 0058).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Hattori et al. to insure that the coercivity being measured is in the ‘thickness direction’ (i.e. for perpendicular magnetization) as taught by Nakashio et al., as such a medium allows for short-wavelength recording and high S/N ratio (Nakashio et al., col. 2, lines 10 – 14).
Regarding the exact Hc values within the 55 – 80 °C range, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the rate of Hc drop at elevated temperatures through routine experimentation, especially given the teaching in Hattori et al. in view of either Ohkoshi et al. reference regarding the desire to utilize particles having a room temperature coercivity meeting the claimed range and a rate in Hc drop of -150 to -10 Oe/°C (meaning a drop of 300 to 8250 Oe, allowing for starting Hc values of 4100 – 12,350 Oe).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 and 3, these limitations are met for the reasons noted above.
Hattori et al., Paragraph 0065; Ohkoshi et al., abstracts).
Regarding claim 5, Hattori et al. teaches the claimed temperature dependence as noted above.
Regarding claim 6, Hattori et al. teaches the claimed undercoat layer (Abstract and examples – heat diffusing layer).
The limitation(s) towards the recording density is an intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.
The Examiner further notes that the areal recording density of a medium is not a positive limitation in so far as it applies solely to the medium.  Specifically, while the structure of the medium (including the substrate) affects the recording density (see Annacone et al., U.S. Patent No. 6,194,045, col. 1, lines 28 – 31; and Tenhover et al., U.S. Patent No. 5,741,403, col. 3, lines 5 – 10), there are many additional parameters such as head-disk spacing (Annacone et al., col. 1, lines 38 – 48; and Tenhover et al., col. 1, lines 48 – 56) and the type of magnetic/under layers used (Guha et al., U.S. Patent No. 6,146,755, col. 1, lines 23 – 57, col. 2, lines 42 – 67, col. 3, lines 5 – 22, and col. 5, lines 33 – 45; and Sandstrom, U.S. Patent No. 5,972,461, col. 3, lines 51 – 57 and col. 9, lines 35 - 38).  The Examiner notes recording densities of over 100 Gbit/in2, even up to 400 Gbit/in2 are known in the art (Guha et al., ibid).  As such, the areal recording density is only a positive limitation in so far as an apparatus claim is concerned, since it is directed to the combined interaction between the medium and the head used to read and write to the medium.  Presently, the claims are directed solely to a medium and for the purposes of evaluating the prior art, the Examiner has interpreted the limitations regarding the areal recording density only as it impacts the structure of the medium.  Amendment to add apparatus claims that contain significant (i.e. non-nominal) apparatus limitations such as the areal recording density will result in election by original presentation of the media claims.
Paragraphs 0087 – 0092).  The Examiner notes that a skilled artisan would be well apprised of the optimization means for forming thinner or thicker layers falling within the range of thickness Hattori et al. disclose as suitable for the various layers.
Regarding claim 9, Hattori et al. disclose the nominal apparatus limitations (e.g. Figures).  The Examiner notes that all magnetic recording apparatus have a magnetic recording head or they wouldn’t be magnetic recording apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 14, 2021